Larrabee, J.
We cannot ascertain, from the record, whether an exception was taken to the charge given to the jury, before or after verdict.
The memorandum of the judge shows that no exception was taken at the time the charge was given, and the plaintiff in *403error contends that the presumption lies in his favor that the exception was made before verdict, because the contrary does not appear. This is not so. We caimot thus presume in favor of the plaintiff in error; he should have taken his exceptions at the proper time, and had them appear seriatim in his bill of exceptions. The only source from which we can infer an objection to the charge, much less a legal exception, is the motion for a new trial, which was, of course, after verdict. Hence we are not at liberty to pass upon this assignment of error.
We see no ground for reversal in the second error assigned. There was a simple question as to the character of the service rendered, and this was to be determined from weighing all the evidence in the cause. This was exclusively the province of the jury, and this court will not, upon slight grounds, interfere with that decision.
Judgment affirmed.